DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/29/2017 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Leabman (US 2017 /0077736 A1) in view of Heneghan (US 2014/0163343 A1).
Referring to Claim 1, Leabman teaches a living object detection system for detecting interaction between an observer and a target object, the system comprising:
an object classification data unit (implicit according to [0016] as needs to sense the human) storing predetermined object classifiers that identifies an object as a living object or non-living object ([0116]; [0132]);
an object detection module communicably coupled to the object sensor device and receives the sensor information from the object sensor device, wherein the object detection module determines the target object as a living object or a non-living object based on the object classifiers stored in the object classification data unit and on a physical feature set of the target object, the physical feature set includes a distance parameter and a temperature parameter of the target object ([0141]).
Leabman doesn’t explicitly teach an object sensor device attachable to the observer and including an ultrasonic sensor for sensing distance and a passive infrared sensor for sensing 
Heneghan teaches an object classification data unit storing predetermined object classifiers that identifies an object as a living object or non-living object ([0066]; [0091]; [0116]; [0044]; wherein, Heneghan teaches “the disclosure also has application to […], intruder detection and thus the application of Heneghan has to classify living and or non-living objects in order to detect an intruder).
an object sensor device attachable to the observer (1310) and including an ultrasonic sensor ([0049]) for sensing distance and a passive infrared sensor (1370) for sensing temperature (Fig. 13), wherein the object sensor device outputs sensor information that includes data indicative of the distance sensed by the ultrasonic sensor and of the temperature sensed by the passive infrared sensor ([0066]; [0084])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Leabman with the system of Heneghan for the purpose of measuring, analyzing, and easily displaying physiological parameters of a living subject in an understandable format that requires very low levels of transmitted radio-frequency power.  

Referring to Claim 2, Leabman teaches the physical feature set includes a coefficient variation of a distance between the observer and the target object ([0171]).

Referring to Claim 3, Leabman teaches the object classification data unit is external of the 

Referring to Claim 4, Leabman teaches the object detection module calculates the physical feature set of the target object based on the sensor information from the object sensor device and predefined algorithms ([0170]; [0153]), and classifies the target object as the living object or non-living object based on the physical feature set calculated and the object classifiers stored in the object classification data unit ([0141]).

Referring to Claim 5, Leabman teaches the object detection module transmits the sensor information to the object classification data unit, and the object classification data unit calculates the physical feature set of the target object based on the sensor information, classifies the target object based on the physical feature set calculated and the object classifiers, and outputs a classification result to the object detection module ([0147]; [0157]).

Referring to Claim 6, Leabman teaches the object detection module includes a computing device and an object detection application stored in and executable by the computing device ([0368]).

Referring to Claim 7, Leabman teaches the distance parameter is an average distance sensed by the ultrasonic sensor for a preset time period and the temperature parameter is an average temperature sensed by the passive infrared sensor for the preset time period ([0110]).

Referring to Claim 8, Leabman teaches the object classifiers are based on k-nearest neighbor classification learning model ([0110]).

Referring to Claim 9, Leabman teaches the object classifiers stores a first set of predetermined physical feature values for classifying a given object as a living object and a second set of predetermined physical feature values for classifying the given object as a non-living object ([0304]).

Referring to Claim 10, Leabman teaches the object detection module determines that the target object is the living object when the physical feature set of the target object coincide with the first set of predetermined physical feature values and determines that the target object is a non-living object when the physical feature set of the target object coincide with the second set of predetermined physical feature values ([0304]).

Referring to Claim 11, Leabman teaches a plurality of the object sensor devices ([0303]).

Referring to Claim 12, Leabman teaches the object sensor device determines the distance based on a first reflected signal received by the ultrasonic sensor ([0288]).

Claim 13 is essentially the same as Claim 1 and refers to a method for detecting interaction between an observer and a target object performed by the living object detection system of Claim 1; and further comprising, calculating a physical feature set of the target object based on the distance and the temperature sensed by the object sensor device and on predefined algorithms, 

Referring to Claim 14, Leabman teaches the classifying the target object further comprises:
comparing the calculated physical feature set of the target object with the predetermined object classifiers ([0209]);
determining the target object is the living object when the calculated physical feature set of the target object coincide with the predetermined physical feature values associated with the living object ([0261]);
determining that the target object is the non-living object when the calculated physical feature set of the target object coincide with the predetermined physical feature values associated with the non-living object ([0313]).

Claim 15 is essentially the same as Claim 2; and is therefore rejected for the same reasons as applied to Claim 2 above.

Claim 16 is essentially the same as Claim 8; and is therefore rejected for the same reasons as applied to Claim 8 above.

Referring to Claim 17, Leabman teaches the object classifiers are stored in a database remote from the object sensor device ([0205]).

Referring to Claim 18, Leabman teaches storing, by an object detection module, the classification of the target object ([0205]);
generating, by the object detection module, a report indicating the classification of the target object ([0249]).

Referring to Claim 19, Leabman teaches the distance parameter is an average distance sensed by the ultrasonic sensor for a preset time period and the temperature parameter is an average temperature sensed by the passive infrared sensor for the preset time period ([0312]).

Referring to Claim 20, Leabman teaches the calculating of the physical feature set is performed by an object detection module that is separate from the object sensor device ([0222]).

Examiner’s Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIE M NDURE/Examiner, Art Unit 3645

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645